        Case 1:21-cv-10330-WGY Document 50 Filed 03/19/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

 BOSTON PARENT COALITION FOR
 ACADEMIC EXCELLENCE CORP.,

                   Plaintiff,

 v.

 THE SCHOOL COMMITTEE OF THE                            C.A. No. 1:21-cv-10330-WGY
 CITY OF BOSTON, ALEXANDRA
 OLIVER-DAVILA, MICHAEL O’NEIL,
 HARDIN COLEMAN, LORNA RIVERA,
 JERI ROBINSON, QUOC TRAN, ERNANI
 DeARAUJO, AND BRENDA
 CASSELLIUS,

                 Defendants,

 and

 THE BOSTON BRANCH OF THE NAACP,
 GREATER BOSTON LATINO NETWORK,
 ASIAN PACIFIC ISLANDER CIVIC
 ACTION NETWORK, ASIAN AMERICAN
 RESOURCE WORKSHOP, MAIRENY
 PIMENTEL, and H.D.,

                 Intervenors.


             NOTICE OF APPEARANCE OF AMANDA BUCK VARELLA

       Please enter the appearance of Amanda Buck Varella as counsel for Amicus Curiae

Massachusetts Law Reform Institute in the above-captioned matter.
       Case 1:21-cv-10330-WGY Document 50 Filed 03/19/21 Page 2 of 2




Dated: March 19, 2021                    Respectfully submitted,
                                         MASSACHUSETTS LAW REFORM
                                         INSTITUTE

                                         By its attorney,


                                         /s/ Amanda Buck Varella
                                         Amanda Buck Varella (BBO #641736)
                                         BROWN RUDNICK LLP
                                         One Financial Center
                                         Boston, MA 02111
                                         Tel: 617-856-8200
                                         Fax: 617-856-8201
                                         avarella@brownrudnick.com




                                     2
